Case 1:17-cv-00494-MSM-LDA Document 16 Filed 01/24/20 Page 1 of 1 PageID #: 56

                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

  Carmen M. Sanabria
  Plaintiff,
  v.                                           Case No.: 1:17−cv−00494−MSM−LDA

  City of Woonsocket, et al.
  Defendant.

                                CALENDAR CALL NOTICE

          The parties are hereby notified that the above−captioned case is on the trial
  calendar commencing in February. A Calendar Call will be held before District Judge
  Mary S. McElroy in Courtroom 2 on January 30, 2020 at 11:00 AM.
          Every effort will be made to provide a date certain for trial at the calendar call,
  however, dates are subject to change due to settlement or other circumstances. Counsel
  should be prepared to discuss all scheduling issues at the Calendar Call.
           Following the Calendar Call, a final pretrial conference will be held. The date for
  the final pretrial conference will be set at the Calendar Call, if not before.
         Counsel are instructed to keep the case manager for the undersigned judge
  informed of the status of the above−captioned case.

  January 24, 2020                               By the Court:
                                                 /s/ Mary S. McElroy
                                                 United States District Judge



  U.S. District Court
  for the District of Rhode Island
  One Exchange Terrace
  Providence, RI 02903
  Case Manager: Nissheneyra Urizandi 401−752−7214
